UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File No. 0-21820 KEY TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Oregon (State or jurisdiction of incorporation or organization) 93-0822509 (I.R.S. Employer Identification No.) 150 Avery Street Walla Walla, Washington 99362 (Address of principal executive offices and zip code) (509)529-2161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ý Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý The number of shares outstanding of the registrant's common stock, no par value, on July 31, 2012 was 5,351,196 shares. Table of Contents KEY TECHNOLOGY, INC. FORM 10-Q FOR THE THREE MONTHS ENDED JUNE 30, 2012 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements Unaudited condensed consolidated balance sheets, June 30, 2012 and September 30, 2011 3 Unaudited condensed consolidated statements of operations for the three months ended June 30, 2012 and 2011 4 Unaudited condensed consolidated statements of operations for the nine months ended June 30, 2012 and 2011 5 Unaudited condensed consolidated statements of cash flows for the nine months ended June 30, 2012 and 2011 6 Notes to unaudited condensed consolidated financial statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 28 SIGNATURES 29 EXHIBIT INDEX 30 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2011 June 30, September 30, (in thousands) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $176 and $251, respectively Inventories: Raw materials Work-in-process and sub-assemblies Finished goods Total inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property, plant and equipment, net Deferred income taxes 17 Goodwill Investment in Proditec Intangibles and other assets, net Total $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll liabilities and commissions Customers' deposits Accrued customer support and warranty costs Customer purchase plans Income taxes payable 2 15 Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Shareholders' equity: Common stock Retained earnings and other shareholders' equity Total shareholders' equity Total $ $ See notes to unaudited condensed consolidated financial statements. 3 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (in thousands, except per share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles 4 4 Total operating expenses Loss on disposition of assets ) (1 ) Earnings from operations Other income (expense) ) ) Earnings before income taxes Income tax expense Net earnings $ $ Net earnings per share - basic $ $ - diluted $ $ Shares used in per share calculations - basic Shares used in per share calculations - diluted See notes to unaudited condensed consolidated financial statements. 4 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED JUNE 30, 2 (in thousands, except per share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles 12 12 Total operating expenses Loss on disposition of assets ) ) Earnings (loss) from operations ) Other income (expense) ) ) Earnings (loss) before income taxes ) Income tax expense (benefit) ) Net earnings (loss) $ ) $ Net earnings (loss) per share - basic $ ) $ - diluted $ ) $ Shares used in per share calculations - basic Shares used in per share calculations - diluted See notes to condensed unaudited consolidated financial statements. 5 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Loss on disposition of assets 14 20 Foreign currency exchange loss 34 40 Depreciation and amortization Share based payments Reclassification from Other comprehensive income - Excess tax benefits from share based payments 77 ) Deferred income taxes ) Deferred rent ) ) Bad debt expense 12 ) Changes in assets and liabilities: Trade accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Income taxes receivable Accounts payable Accrued payroll liabilities and commissions ) Customers’ deposits ) Accrued customer support and warranty costs ) Income taxes payable ) ) Other accrued liabilities ) ) Other 20 (8 ) Cash provided by (used for) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property 8 15 Purchases of property, plant and equipment ) ) Cash used in investing activities ) ) See notes to unaudited condensed consolidated financial statements. (Continued) 6 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 (in thousands) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on long-term debt ) ) Excess tax benefits from share based payments ) 11 Proceeds from issuance of common stock 76 Exchange of shares for statutory withholding ) ) Stock buyback ) - Cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) 69 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid (refunded) during the period for income taxes $ ) $ ) See notes to unaudited condensed consolidated financial statements. (Concluded) 7 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2012 1. Unaudited condensed consolidated financial statements Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted from these unaudited condensed consolidated financial statements.These unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2011.The results of operations for the nine-month period ended June 30, 2012 are not necessarily indicative of the operating results for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. In the opinion of management, all adjustments, consisting only of normal recurring accruals, have been made to present fairly the Company's financial position at June 30, 2012 and the results of its operations and its cash flows for the nine-month periods ended June 30, 2012 and 2011. Recently Adopted Accounting Pronouncements Effective October 1, 2011, the Company adopted Accounting Standard Update (“ASU”) 2011-08, “Intangibles-Goodwill and Other.”This standards update amends the goodwill impairment testing standard to allow an initial assessment of qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than the carrying amount for purposes of determining whether it is even necessary to perform the first step of the two-step goodwill impairment test.The adoption of this pronouncement did not have a material effect on the Company’s financial statements. 2. Share-based compensation During the nine-month period ended June 30, 2012, the Company granted 94,805 shares of service-based stock awards.The fair value of these grants ranged from $13.07 to $13.48 per share based on the fair market value at the grant date.The restrictions on these shares lapse at the end of the required service periods ranging from February 2013 through April 2015.During the nine-month period ended June 30, 2012, the Company also granted 92,910 shares of performance-based stock awards.The fair value of these grants ranged from $10.82 to $13.11 per share based on the fair market value at the grant date.The restrictions on the shares of these grants lapse upon achievement of performance-based objectives for the three-year period ending September 30, 2014 and continued employment through December 16, 2014.The performance-based stock awards also contain provisions that up to an additional 92,910 non-restricted shares may be granted if the performance-based objectives are exceeded at specified levels.The Company estimates that it is less than probable that the performance-based objectives on any of the performance-based awards granted in fiscal 2012 will be achieved and, therefore, has not recorded any share-based compensation expense in fiscal 2012 related to these awards. 8 Table of Contents Share-based compensation expense included in the Company’s results was as follows (in thousands): Three months ended June 30, Nine months ended June 30, Cost of goods sold $
